          Case 1:19-cv-08688-PKC Document 56 Filed 08/11/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x

DEEJAYZOO, LLC d/b/a SHHHOWERCAP,


                                 Plaintiff,                                 19-cv-8688 (PKC)

                -against-

                                                                               ORDER
KAZ KONSULTING, LLC and KARA
LAFORGIA,

                                  Defendant.
-----------------------------------------------------------x

CASTEL, U.S.D.J.


                This schedule applies to the remaining proceedings prior to trial:

                1. Plaintiff’s proposed voir dire, proposed verdict sheet, proposed jury

                     instructions and its motions in limine shall be filed by September 17, 2021,

                     with a copy of the voir dire, verdict sheet and jury instructions delivered in

                     MS Word format. Also, by September 17, 2021, it shall deliver to defendant

                     in MS Word format its portion of the proposed Joint Pre-Trial Order.

                2. Defendant’s proposed voir dire, proposed verdict sheet, proposed jury

                     instructions, its motions in limine and responses to motions in limine shall be

                     filed by October 8, 2021, with a copy of the voir dire, verdict sheet and jury

                     instructions delivered in MS Word format. Also, by October 8, 2021,

                     defendant shall deliver in MS Word format to plaintiff its portion of the

                     proposed Joint Pre-Trial Order merged with plaintiff’s portion.
       Case 1:19-cv-08688-PKC Document 56 Filed 08/11/21 Page 2 of 2




            3. By October 29, 2021, plaintiff shall file its responses to defendant’s motions

               in limine. Also, by October 29, 2021, the parties shall file the proposed Joint

               Pre-Trial Order.

            4. The Final Pre-Trial Conference will be held on November 9, 2021, at 2:00

               p.m. in Courtroom 11D at 500 Pearl Street, New York, New York.



            SO ORDERED.




Dated: New York, New York
       August 11, 2021




                                           -2-
